Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2021 has been entered.
 
Response to Amendment
This office action is in response to the amendment filed on 9/27/2021. Currently claims 1-20 are pending.
Response to Arguments
Applicant’s arguments, see pg. 7-8, filed 9/27/2021, with respect to the previous rejection of claims 1-20 under 35 USC 112(a) and 35 USC 112(b) have been fully considered and are persuasive.  The previous rejections of claims 1-20 under 35 USC 112(a) and 35 USC 112(b) have been withdrawn. 
Applicant’s arguments, see pgs. 8-11, filed 9/27/2021, with respect to previous rejection of claims 1-20 under 35 USC 103 as being unpatentable over Baker in view of  have been fully considered and are persuasive.  The previous 103 rejection of claims 1-20 has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Independent claims:
With respect to claim 1: 
The process of determining if something is an abstract idea without significantly more is a two-step process with step two having two parts (step 2A and step 2B) and step 2A having two prongs (prong 1 and prong 2). Thus, the order of steps as outlined below is step 1, step 2A prong 1, step 2A prong 2, and step 2B. 
The first step (step 1) is to determine if the subject matter meets one of the four statutory categories. Claim 1 recites a method for a computing device and thus is to a method which is one of four statutory categories. 
The next step (step 2A prong 1) is to evaluate whether or not the invention is to a judicial exception (law of nature, natural phenomenon or abstract idea). Obviously, claim 1 is not to a law of nature or natural phenomenon. However, it could be to an abstract idea. An invention that employs mathematic concepts, mental processes, or 
The next step (step 2A prong 2) is to consider whether or not this abstract idea is integrated into a practical application. If this abstract idea is integrated into a practical application then the claim qualifies as eligible subject matter and the claimed invention is not rejected under 35 USC 101. This step requires analysis of any additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. First the claim doesn’t require any additional elements beyond the predictor clouds with the neural networks except possibly different individual sensors (one for 
The last step is the second part of the second step (step 2B). In this step the question of if the additional elements amount to significantly more than the judicial exception is considered. Here any additional elements recited in the claim beyond the judicial exception(s) are identified and these additional elements individually and in combination are evaluated to determine whether they amount to significantly more than the judicial exception. If these additional elements individually and in combination are evaluated to amount to significantly more than the judicial exception then the claim Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values) cited in MPEP 2106.05(d)(II)]. Thus, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amounts to nothing more than well-understood, routine, conventional activity computerized function. 

With respect to claim 16:
The process of determining if something is an abstract idea without significantly more is a two-step process with step two having two parts (step 2A and step 2B) and step 2A having two prongs (prong 1 and prong 2). Thus, the order of steps as outlined below is step 1, step 2A prong 1, step 2A prong 2, and step 2B. 

The next step (step 2A prong 1) is to evaluate whether or not the invention is to a judicial exception (law of nature, natural phenomenon or abstract idea). Obviously, claim 16 is not to a law of nature or natural phenomenon. However, it could be to an abstract idea. An invention that employs mathematic concepts, mental processes, or certain methods of organizing human activity falls under an abstract idea. Obviously, claim 16 does not employ methods of organizing human activity and it is unreasonable to assert that one of ordinary skill could perform the calculations of a long short-term memory or recurrent neural network mentally, therefore claim 16 is not to a mental process either. However, the claim recites inputting a signal into a long short-term memory neural network and a recurrent neural network. These neural networks can reasonably interpreted as being a mathematical equation as a value is put into the neural networks which results in a value being output. The claim recites a plurality of patient monitoring devices that generate electronic signals and a processor. The processor is configured to input each electronic signal from the patient monitoring devices with each cloud including a long short-term memory neural network and a recurrent neural network and responsive to an alarm generated by plurality of signals, suppressing the alarm responsive if outputs of the plurality of predictor clouds indicating the alarm is false. Thus essentially, the claim recites inputting a value into an equation (ie the neural networks using the processor) and producing a value which indicates if an 
The next step (step 2A prong 2) is to consider whether or not this abstract idea is integrated into a practical application. If this abstract idea is integrated into a practical application, then the claim qualifies as eligible subject matter and the claimed invention is not rejected under 35 USC 101. This step requires analysis of any additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. To consider if it passes there are a list of considerations to analyze as outlined in MPEP 2106.05. First the claim doesn’t require any additional elements beyond a processor, predictor clouds with the neural networks and a plurality of patient monitoring devices. Additionally, while, the claim does disclose applying the equations (ie the neural networks) to determine if an alarm is false and the claim is clear that the equation is to be applied to assessing physiological parameters, the claim has a high level of generality. The claims don’t provide any specific details on how the plurality of clouds determine if their outputs indicate the alarm is false. For instance are the outputs combined, is it is a certain number of outputs being below a certain value or is it something else that determines when an alarm is false? This indicate a high level of generality. Therefore, claim 16, as a whole does not integrate the judicial exception into a practical application. 
The last step is the second part of the second step (step 2B). In this step the question of if the additional elements amount to significantly more than the judicial exception is considered. Here any additional elements recited in the claim beyond the Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values) cited in MPEP 2106.05(d)(II)]. Thus, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amounts to nothing more than well-understood, routine, conventional activity computerized function. 

Dependent claims:

Claims 2-3, do add further details that the equation (ie the neural networks) are specific to specific physiological parameters which adds weight to this invention being a judicial exception that is significantly more. However, the determination for false alarms is still 

Claims 5-7, do add weight to this being a judicial exception that is significantly more. The claims provide further specificity on how combining occurs. Claim 7 especially helps to tip the evidence close to being a judicial exception that is significantly more as it makes it clear how the alarms are being generated. However, the field of application is still quite general as to the field of application of the equation in claim 7. The problem could be directed to any field still (ie physiological diagnostics, car alarms, etc).
 
Claims 8-10, provide further details about the alarm, but this doesn’t really provide details on how/ what specific application of the problem the equation (ie the neural networks) is solving.


Claims 17, does add further details that the equation (ie the neural networks) are specific to specific physiological parameters which adds weight to this invention being a judicial exception that is significantly more. However, the determination for false alarms is still quite general in nature making these claims still fail to define the invention as being a judicial exception that is significantly more.





Claim 19, adds further details that the alarm is for a value outside a range, however the use ranges without specific values is quite generic and thus fails to define the invention as being a judicial exception that is substantially more.

Further clarifying how the neural networks are being used (ie for example to measure physiological measurements) specifically for claim 1 and how the output of the neural networks determine/predict and/or generate/suppress false alarms is one way to overcome the 101 rejection. Claim 11 is a good example having both these issue defined. Claim 11 is clearly directed to physiological measurements (ie signals from the body) and the output from the neural networks are specifically combined in a certain manner in combination. This is why Claim 11 and its dependent claims are not rejected under 101. If applicant wishes further guidance with respect to this rejection or discuss potential amendments to determine if they would overcome the 101 rejection before filing a response, applicant is encouraged to contact examiner. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 11 is the broadest independent claim. Claim 11 recites a method for a computing device, comprising receiving a plurality of electronic signals from a plurality of sensors, each electronic signal of the plurality of electronic signals corresponding to physiological measurements of a patient, predicting, for each electronic signal with a corresponding predictor cloud of a plurality of predictor clouds, an expected value for the electronic signal, each predictor cloud of the plurality of predictor clouds corresponding to a respective, different, individual sensor of the plurality of sensors, each predictor cloud comprising a long short-term memory neural network and a recurrent neural network configured in series, such that all output of the long short-term memory neural network comprises all input to the recurrent neural network, and stored in non-transitory memory of the computing device, concatenating the expected value for each electronic signal into a combined prediction via concatenation in a string or chain, the combined prediction comprising expected values for the plurality of electronic signals, determining, with a multilayer perceptron, whether to generate an alarm based on the combined prediction and generating the alarm responsive to output of the multilayer perceptron indicating to generate the alarm.
The closest prior art is Baker in view of Clayton in view of Schneider in view of Nickolls in view of Nguyen. Baker in view of Clayton in view of Schneider in view of Nickolls in view of Nguyen discloses a method for a computing device, comprising: receiving a plurality of electronic signals from a plurality of sensors, each electronic signal of the plurality of electronic signals corresponding to physiological measurements 
However, Baker in view of Clayton in view of Schneider in view of Nickolls in view of Nguyen fails to disclose each predictor cloud of a plurality of predictor clouds corresponding to a different individual sensor of the plurality of sensors. Nor does Baker in view of Clayton in view of Schneider in view of Nickolls in view of Nguyen disclose concatenating the expected value for each electronic signal into a combined prediction specifically via concatenation in a string or chain. Furthermore, nothing in the prior art when viewed with Baker in view of Clayton in view of Schneider in view of Nickolls in view of Nguyen obviates these deficiencies. It is important to note that the allowable feature is not simply a plurality of predictor clouds with each cloud corresponding to a different individual sensor of a plurality of sensors or concatenating via concatenation in a string or chain individually, but rather these features in combination with each other together that defines the invention over the prior art. Therefore, the combination of claimed limitations is neither anticipated, nor obviated in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792